Title: To Benjamin Franklin from Joseph Galloway, 18 [July] 1765
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philada. June [July] 18. 1765
Since the Receipt of yours by the Packet, I was favor’d with yours by Capt. Robinson. I Thank you for the Case of the D. of Athol, which is a curious one, and also for the still more curious Reasons of Mr. Pownal for refusing the Govt. of this Province. They appear to me very just and sensible, and must do real Honor to that Gentleman, as they manifest an Integrity not very Common in our Day.
In Return permit me to present you with the Inclosed Resolves of the Lower House of Assembly of Virginia on the Stamp Act, and the Right of the Brittish Legislature toward Forming that Law. After they were passed, The Governor by some Means procured from the Clerk the Original Minutes of the House tore them out, and instantly Dissolved the Assembly. They were However Published in the Mary Land Gazzettee from which this Copy is taken, as I coud not procure one of them to send you. I cannot describe to you, the indefatigable Industry that have been and are constantly taking by the Prop--y Party and Men in Power here to prevail on the People to give every Kind of Opposition to the Execution of this Law. To incense their Minds against the King Lords and Commons, and to alienate their Affections from the Mother Country. It is no uncommon thing to hear the Judges of the Courts of Justice from the first to the most Inferiour, in the Presence of the attending Populace, to Treat the whole Parliament with the most irreverent Abuse. Scarcely any thing, is too Bad to be said of the Ministry, and that worthy Nobleman Lord Bute is openly cursed whenever his Name is mentioned. These things are truly Alarming to our Friends and the Discreet and sensible part of the People, as it is Evident they tend with great rapidity to create in the Minds of the Populace and weaker part of Mankind a Spirit of Riot and Rebellion, which will be hereafter Quelled with great Difficulty, if ever Quelled at all.
It is already become Dangerous to Espouse the Conduct of the Parliament in some parts of America, in any Degree, as the Resolves before mentioned prove. And I fear will in a very short Time become so in this Province. For almost every Pen and Tongue are employ’d against them, while not a word scarcly is offerd on their side. And yet I have thoughts of Endeavouring to state the Conduct of the Mother Country with regard to her Colonies in a true Light, and endeavour, if possible to Check the growing Mischiefs —By Proving the reasonableness of our being Taxed—The Opportunity the Crown afforded the Colonies of Taxing themselves in the Manner which they contend they ought to be Assessed—Their repeated refusals—The necessity there is, as well for our own as, the safety of the Mother Country, that the Crown (in whose Hands is constitutionally Lodged the Powers of War and Peace, and of the Protection of the people) shoud have some certainty of receiving the Supplies when necessary—That if we are aggrieved, the Imprudence and Folly of pursuing the present rash and wicked Measures for obtaining a redress—and the Fatal Consequences which must attend them—And by Pointing out the Better Mode, a decent and discreet Application to the Crown and Parliament such as shall Correspond with the Professions we make of being a faithful and Loyal People. Some Thing of this Nature I have thought might give the People a different Turn or at least prevent the Contagion of Rebellion from spreading irrecoverably far.
The Hopes your last Letters gave us of a Change give us great Joy—And the Expectation of seeing you in a Station superiour to the Malice of your unrelenting Enemies adds beyond Measure to that Pleasure. We are afraid of nothing but your want of Inclination to accept of it. Which we Pray may not be the Case.
I heartily thank you for the pains you have taken in setting aside the intended Applications for the Delaware Islands and for your Intentions to Serve the Petitioners, in procuring a Confirmation of their Right. Shoud any Expence Attend it a Draught on me shall be duly Honord. I am Dear friend with the greatest sincerity your most Affectionate and Obliged
Jos. Galloway
Benja. Franklin Esq
